Case 2:17-cv-12969-MAG-APP ECF No. 131 filed 06/08/20                     PageID.4708       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 ANAS ELHADY,

                Plaintiff,
                                                                Case No. 17-cv-12969
 v.
                                                                HON. MARK A. GOLDSMITH
 BLAKE BRADLEY,

                Defendants.

 ______________________________/


                    ORDER ADMINISTRATIVELY CLOSING THE CASE

         Defendant Blake Bradley, the sole remaining Defendant, has filed an appeal as of right

 challenging the Court’s denial of his summary judgment motion based on qualified immunity (Dkt.

 128). There is no further activity to be undertaken in the district court at this time. Therefore, this

 case is administratively closed. Upon resolution of the appeal, either side may move to reopen the

 case.

 SO ORDERED.

 Dated: June 8, 2020                                    s/Mark A. Goldsmith
        Detroit, Michigan                               MARK A. GOLDSMITH
                                                        United States District Judge




                                                       1
